DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on September 27, 2020 in which claims 1-20 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on September 27, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pauletto (US 20160371435 A1) in view of Colley et al. (US 20210090694 A1).
Regarding claim 1, Pauletto discloses a method, comprising: 
receiving a query from a query source (step 510 of Fig.5, ¶[0066]-[0067], Pauletto, i.e., collecting parameter datasets such as “patient information/records” from information sources); 
receiving a dataset (step 510 of Fig.5, ¶[0068], Pauletto, receiving dataset in data field values in database); 
acquiring an expected data shape (step 510 of Fig.5, ¶[0047] and [0054], Pauletto, i.e., acquiring expected field value. Please notes that data’s “shape”, in light of specification paragraphs [0017] and [0022], refers to data values, metadata or properties of the data); 
determining a data shape of the dataset (¶[0045], Pauletto, i.e., determining set of database rules based on the attributes of the data fields present within the dataset); 
comparing the data shape to the expected data shape (step 530 of Fig.5,¶[0047]-[0048], Pauletto, i.e., field value matching to expected values, in light of specification paragraph [0017], data’s “shape” refers values or metadata); 
determining, based on the comparing, a confidence factor (step 540 of Fig.5,¶[0056], [0058] and [0061]-[0062], Pauletto, confidence scores’ value); 
Pauletto, however, does not explicitly disclose determining data shape, comparing the data shape to the expected data shape, detecting that the confidence factor is above a confidence threshold; and transmitting, in response to the detecting, a reply to the query source in response to the query, the reply based on the dataset.
Colley discloses determining data shape (¶[1003]-[1005], Colley, i.e., collecting data is “shaped”), comparing the data shape to the expected data shape (¶[0382]-[0383] and [0389]-[0391], Colley, i.e., comparison of normalized RNA sequence dataset against a standard RNA sequence dataset), detecting that the confidence factor is above a confidence threshold (¶[0246],[0956] and [1041], Colley, i.e., comparing datasets to detect data shape to generate new interim data structure formats for consumption by user application programs); and transmitting, in response to the detecting, a reply to the query source in response to the query (¶[0956] and [1041], Colley), the reply based on the dataset (¶[0956], Colley).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Pauletto and Colley before them to incorporate the shaped datasets of Colley into Pauletto, as taught by Colley. One of ordinary skill in the art would be motivated to integrate shaped datasets into Pauletto, with a reasonable expectation of success, in order to enhance data structure optimized in searching appropriated data industry in order to efficiently transmit structure formats for consumption by user application programs (¶[0956], Colley).
Regarding claim 2, Pauletto/Colley combination discloses wherein the acquiring includes determining, based on the query (¶[0956], Colley), one or more expected data fields of the data, wherein the expected data shape is based on the expected data fields (¶[0382]-[0383] and [0421]-[0422], Colley).
Regarding claim 3, Pauletto/Colley combination discloses wherein the acquiring includes: identifying, based on the query, an industry (¶[0421]-[0422] and [3131], Colley, i.e., industry of medical); and selecting a generalized data shape based on the industry, wherein the expected data shape is based on the generalized data shape (¶[0382]-[0383] and [0421]-[0422], Colley).
Regarding claim 4, Pauletto/Colley combination discloses wherein the expected data shape consists of the generalized data shape (¶[0382]-[0383], Colley).
Regarding claim 5, Pauletto/Colley combination discloses receiving a second query from a second query source; receiving an additional dataset (¶[0382]-[0383] and [1938], Colley); determining a second data shape based on the additional dataset (¶[0382]-[0383] and [1938], Colley); acquiring a second expected data shape (¶[0382]-[0383] and [1938], Colley); comparing the second data shape to the second expected data shape (¶[0382]-[0383] and [0389]-[0391], Colley); determining, based on the comparing, a second confidence factor (¶[0382]-[0383] and [1938], Colley); detecting that the second confidence factor is below a second confidence threshold (¶[0382]-[0383] and [1046], Colley); and acquiring further data (¶[0382]-[0383] and [1938], Colley). 
Regarding claim 6, Pauletto/Colley combination discloses determining, based on the additional dataset and the further data (¶[0382]-[0383] and [1938], Colley), a third confidence factor; detecting that the third confidence factor is above the second confidence threshold (¶[0382]-[0383] and [1938], Colley); and transmitting, in response to the detecting that the third confidence factor is above the second confidence threshold (¶[0956], Colley), a second reply to the second query source in response to the second query, the second reply based on the additional dataset and the further data (¶[0956] and [1938], Colley).
Regarding claim 7, Pauletto discloses a system comprising: a memory (memory 105b of Fig.1, Pauletto); and a central processing unit (CPU 105a of Fig.1, Pauletto) coupled to the memory (memory 105b of Fig.1, Pauletto), the CPU configured to: receiving a query from a query source (step 510 of Fig.5, ¶[0066]-[0067], Pauletto, i.e., collecting parameter datasets such as “patient information/records” from information sources); 
receiving a dataset (step 510 of Fig.5, ¶[0068], Pauletto, receiving dataset in data field values in database); 
acquiring an expected data shape (step 510 of Fig.5, ¶[0047] and [0054], Pauletto, i.e., acquiring expected field value. Please notes that data’s “shape”, in light of specification paragraphs [0017] and [0022], refers to data values, metadata or properties of the data); 
determining a data shape of the dataset (¶[0045], Pauletto, i.e., determining set of database rules based on the attributes of the data fields present within the dataset); 
comparing the data shape to the expected data shape (step 530 of Fig.5,¶[0047]-[0048], Pauletto, i.e., field value matching to expected values, in light of specification paragraph [0017], data’s “shape” refers values or metadata); 
determining, based on the comparing, a confidence factor (step 540 of Fig.5,¶[0056], [0058] and [0061]-[0062], Pauletto, confidence scores’ value); 
Pauletto, however, does not explicitly disclose determining data shape, comparing the data shape to the expected data shape, detecting that the confidence factor is above a confidence threshold; and transmitting, in response to the detecting, a reply to the query source in response to the query, the reply based on the dataset.
Colley discloses determining data shape (¶[1003]-[1005], Colley, i.e., collecting data is “shaped”), comparing the data shape to the expected data shape (¶[0382]-[0383] and [0389]-[0391], Colley, i.e., comparison of normalized RNA sequence dataset against a standard RNA sequence dataset), detecting that the confidence factor is above a confidence threshold (¶[0246],[0956] and [1041], Colley, i.e., comparing datasets to detect data shape to generate new interim data structure formats for consumption by user application programs); and transmitting, in response to the detecting, a reply to the query source in response to the query (¶[0956] and [1041], Colley), the reply based on the dataset (¶[0956], Colley).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Pauletto and Colley before them to incorporate the shaped datasets of Colley into Pauletto, as taught by Colley. One of ordinary skill in the art would be motivated to integrate shaped datasets into Pauletto, with a reasonable expectation of success, in order to enhance data structure optimized in searching appropriated data industry in order to efficiently transmit structure formats for consumption by user application programs (¶[0956], Colley).
Regarding claim 8, Pauletto/Colley combination discloses wherein the acquiring includes determining, based on the query (¶[0956], Colley), one or more expected data fields of the data, wherein the expected data shape is based on the expected data fields (¶[0382]-[0383] and [0421]-[0422], Colley).
Regarding claim 9, Pauletto/Colley combination discloses the acquiring includes: identifying, based on the query, an industry (¶[0421]-[0422] and [3131], Colley, i.e., industry of medical); and selecting a generalized data shape based on the industry, wherein the expected data shape is based on the generalized data shape (¶[0382]-[0383] and [0421]-[0422], Colley).
Regarding claim 10, Pauletto/Colley combination discloses wherein the expected data shape consists of the generalized data shape (¶[0382]-[0383], Colley).
Regarding claim 11, Pauletto/Colley combination discloses receiving a second query from a second query source; receiving an additional dataset (¶[0382]-[0383] and [1938], Colley); determining a second data shape based on the additional dataset (¶[0382]-[0383] and [1938], Colley); acquiring a second expected data shape (¶[0382]-[0383] and [1938], Colley); comparing the second data shape to the second expected data shape (¶[0382]-[0383] and [0389]-[0391], Colley); determining, based on the comparing, a second confidence factor (¶[0382]-[0383] and [1938], Colley); detecting that the second confidence factor is below a second confidence threshold (¶[0382]-[0383] and [1938], Colley); and acquiring further data (¶[0382]-[0383] and [1938], Colley).
Regarding claim 12 Pauletto/Colley combination discloses determining, based on the additional dataset and the further data (¶[0382]-[0383] and [1938], Colley), a third confidence factor; detecting that the third confidence factor is above the second confidence threshold (¶[0382]-[0383] and [1938], Colley); and transmitting, in response to the detecting that the third confidence factor is above the second confidence threshold (¶[0956], Colley), a second reply to the second query source in response to the second query, the second reply based on the additional dataset and the further data (¶[0956] and [1938], Colley)
Regarding claim 13, Pauletto/Colley combination discloses wherein the CPU is further configured to: receiving a second query from a second query source (¶[0956] and [1938], Colley); receiving an additional dataset (¶[0382]-[0383] and [1938], Colley); determining a second data shape based on the additional dataset (¶[0382]-[0383] and [1938], Colley); acquiring a second expected data shape (¶[0382]-[0383] and [1938], Colley); comparing the second data shape to the second expected data shape (¶[0382]-[0383] and [0389]-[0391], Colley); determining, based on the comparing, a second confidence factor (¶[0382]-[0383] and [1938], Colley); detect that the second confidence factor is above a confidence threshold (¶[0382]-[0383] and [1046], Colley); and transmit, in response to the detecting, a second reply to the second query source in response to the second query (¶[0382]-[0383] and [1938], Colley), the second reply based on the additional dataset (¶[0382]-[0383] and [1938], Colley).
Regarding claim 14, Pauletto discloses a computer program product, the computer program product comprising a computer readable storage medium (Fig.1, Pauletto) having program instructions embodied therewith, the program instructions executable by a computer (computer 105 of Fig.1, Pauletto)to cause the computer to: receiving a query from a query source (step 510 of Fig.5, ¶[0066]-[0067], Pauletto, i.e., collecting parameter datasets such as “patient information/records” from information sources); 
receiving a dataset (step 510 of Fig.5, ¶[0068], Pauletto, receiving dataset in data field values in database); 
acquiring an expected data shape (step 510 of Fig.5, ¶[0047] and [0054], Pauletto, i.e., acquiring expected field value. Please notes that data’s “shape”, in light of specification paragraphs [0017] and [0022], refers to data values, metadata or properties of the data); 
determining a data shape of the dataset (¶[0045], Pauletto, i.e., determining set of database rules based on the attributes of the data fields present within the dataset); 
comparing the data shape to the expected data shape (step 530 of Fig.5,¶[0047]-[0048], Pauletto, i.e., field value matching to expected values, in light of specification paragraph [0017], data’s “shape” refers values or metadata); 
determining, based on the comparing, a confidence factor (step 540 of Fig.5,¶[0056], [0058] and [0061]-[0062], Pauletto, confidence scores’ value); 
Pauletto, however, does not explicitly disclose determining data shape, comparing the data shape to the expected data shape, detecting that the confidence factor is above a confidence threshold; and transmitting, in response to the detecting, a reply to the query source in response to the query, the reply based on the dataset.
Colley discloses determining data shape (¶[1003]-[1005], Colley, i.e., collecting data is “shaped”), comparing the data shape to the expected data shape (¶[0382]-[0383] and [0389]-[0391], Colley, i.e., comparison of normalized RNA sequence dataset against a standard RNA sequence dataset), detecting that the confidence factor is above a confidence threshold (¶[0246],[0956] and [1041], Colley, i.e., comparing datasets to detect data shape to generate new interim data structure formats for consumption by user application programs); and transmitting, in response to the detecting, a reply to the query source in response to the query (¶[0956] and [1041], Colley), the reply based on the dataset (¶[0956], Colley).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Pauletto and Colley before them to incorporate the shaped datasets of Colley into Pauletto, as taught by Colley. One of ordinary skill in the art would be motivated to integrate shaped datasets into Pauletto, with a reasonable expectation of success, in order to enhance data structure optimized in searching appropriated data industry in order to efficiently transmit structure formats for consumption by user application programs (¶[0956], Colley).
Regarding claim 15, Pauletto/Colley combination discloses wherein the acquiring includes determining, based on the query (¶[0956], Colley), one or more expected data fields of the data, wherein the expected data shape is based on the expected data fields (¶[0382]-[0383] and [0421]-[0422], Colley).
Regarding claim 16, Pauletto/Colley combination discloses wherein identifying, based on the query, an industry (¶[0421]-[0422] and [3131], Colley, i.e., industry of medical); and selecting a generalized data shape based on the industry, wherein the expected data shape is based on the generalized data shape (¶[0382]-[0383] and [0421]-[0422], Colley).
Regarding claim 17, Pauletto/Colley combination discloses wherein the expected data shape consists of the generalized data shape (¶[0382]-[0383], Colley).
Regarding claim 18, Pauletto/Colley combination discloses receiving a second query from a second query source; receiving an additional dataset (¶[0382]-[0383] and [1938], Colley); determining a second data shape based on the additional dataset (¶[0382]-[0383] and [1938], Colley); acquiring a second expected data shape (¶[0382]-[0383] and [1938], Colley); comparing the second data shape to the second expected data shape (¶[0382]-[0383] and [0389]-[0391], Colley); determining, based on the comparing, a second confidence factor (¶[0382]-[0383] and [1938], Colley); detecting that the second confidence factor is below a second confidence threshold (¶[0382]-[0383] and [1046], Colley); and acquiring further data (¶[0382]-[0383] and [1938], Colley).
Regarding claim 19, Pauletto/Colley combination discloses determining, based on the additional dataset and the further data (¶[0382]-[0383] and [1938], Colley), a third confidence factor; detecting that the third confidence factor is above the second confidence threshold (¶[0382]-[0383] and [1938], Colley); and transmitting, in response to the detecting that the third confidence factor is above the second confidence threshold (¶[0956], Colley), a second reply to the second query source in response to the second query, the second reply based on the additional dataset and the further data (¶[0956] and [1938], Colley).
Regarding claim 20, Pauletto/Colley combination discloses wherein the CPU is further configured to: receiving a second query from a second query source (¶[0956] and [1938], Colley); receiving an additional dataset (¶[0382]-[0383] and [1938], Colley); determining a second data shape based on the additional dataset (¶[0382]-[0383] and [1938], Colley); acquiring a second expected data shape (¶[0382]-[0383] and [1938], Colley); comparing the second data shape to the second expected data shape (¶[0382]-[0383] and [0389]-[0391], Colley); determining, based on the comparing, a second confidence factor (¶[0382]-[0383] and [1938], Colley); detect that the second confidence factor is above a confidence threshold (¶[0382]-[0383] and [1046], Colley); and transmit, in response to the detecting, a second reply to the second query source in response to the second query (¶[0382]-[0383] and [1938], Colley), the second reply based on the additional dataset (¶[0382]-[0383] and [1938], Colley).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shelton, IV et al. (US 20190206563 A1) disclose METHOD FOR ADAPTIVE CONTROL SCHEMES FOR SURGICAL NETWORK CONTROL AND INTERACTION.
Minvielle (US 20140364972 A1) discloses instructions for conditioning nutritional substances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
June 9, 2022